Citation Nr: 0912742	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
from February 19, 2002 to February 2, 2006.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
from February 3, 2006.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran had active service from January 1983 to January 
1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision by the 
Wichita, Kansas VA Regional Office which granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 10 percent evaluation; effective from February 
19, 2002.  In August 2005, a hearing was held at the RO 
before a member of the Board.  In January 2006, the Board 
remanded the appeal for additional development.  

By rating action in April 2006, the RO assigned an increased 
rating to 20 percent for the Veteran's low back disability, 
effective from February 3, 2006; the date of a VA 
examination.  In August 2006, the Board granted the Veteran's 
motion to advance the Veteran's appeal on the Board's docket.  

In October 2006, the Board denied the Veteran's claim for 
increased ratings for his low back disability and he appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In February 
2008, the Court granted a Joint Motion for Remand and vacated 
the October 2006 Board decision.  

The Veteran's claims folder has been transferred to the VARO 
in St. Louis, Missouri in 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

In response to the Board's February 2009 duty to assist 
letter, the Veteran's attorney, in a letter received in March 
2009, indicated that the Veteran wanted a Travel Board 
hearing.  Parenthetically, the Board notes that the member of 
the Board who conducted the Travel Board hearing in August 
2005 is no longer employed by the Board.  In any event, as 
the Veteran requested another Travel Board hearing, the 
appeal must be returned to the RO for appropriate action.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The Veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

